Citation Nr: 1542849	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  11-08 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right arm nerve disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The Board notes that although the December 2009 rating decision provided determinations on multiple other issues, the Veteran only appealed the two above noted issues.  This matter appears to be currently under the jurisdiction of the RO in St. Petersburg, Florida.  

In June 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has a right arm nerve disorder that developed during service, or as secondary to his service-connected cervical spine disability.  Additionally, he claims that he has a right shoulder disorder that developed during service.  The Board notes that the Veteran is already separately service-connected for right carpal tunnel syndrome.  (December 2009 rating decision).   

Initially, the Board notes that since the February 2011 statement of the case, additional, pertinent medical evidence has been associated with the claims file, such as a September 2013 VA examination associating the Veteran's in-service complaints of arm numbness to his now service-connected coronary artery disease with myocardial infarction and bradycardia.  As the Veteran has not waived his right to have the AOJ initially consider such examination reports, the Board finds that the right arm claim must be remanded for AOJ consideration of this evidence.  If a claim is not fully granted, the issuance of a SSOC is required.  See 38 C.F.R. § 19.31 (the RO is required to issue a SSOC if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

Additionally, the Board finds that a new VA examination is necessary for both claims.  The Veteran's service treatment records document complaints of and treatment for the right shoulder and right arm nerves.  For example, an April 2003 service treatment record documents a complaint of tingling down the right arm and a diagnosis of right shoulder impingement.  The Veteran also received treatment for numbing in the right arm in March 2005 and May 2005, and complained of waking up with arm numbness and tingling in his May 2006 report of medical history. 

Prior to his separation from service, the Veteran underwent a VA examination in May 2009.  At that time, the examiner found no pathology from which to diagnose a right shoulder disorder or a peripheral nerve injury of the right arm.  However, since that time, the Veteran has indicated that he has had continued right shoulder and right arm nerve symptoms and has raised a new theory of entitlement for service connection for a right arm nerve disorder as secondary to his service-connected cervical spine disability.  (June 2015 Board hearing).  Furthermore, as documented above, the September 2013 VA examiner indicated that the Veteran's in-service right arm numbness may be related to his service-connected coronary artery disease with myocardial infarction.  Given the incidents in service, his current complaints, and other evidence of record, the Veteran should be afforded a VA examination to determine whether he has either a right shoulder disorder or right arm nerve disorder that developed during service or is related to a service-connected disability.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The AOJ should obtain all unassociated VA treatment records from the Florida
Health Care System, to include the VA medical center in Orlando and the Clermont community based outpatient clinic, including those dated from June 2010 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for either disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for either the right shoulder or right arm nerve disorder.  After securing any necessary authorization from him, obtain all identified treatment records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain all unassociated VA treatment records from the Florida
Health Care System, to include the VA medical center in Orlando and the Clermont community based outpatient clinic, including those dated from June 2010 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.    After all records and/or responses received from have been associated with the claims file, a VA examination should be obtained for the right arm nerve and right shoulder disorders.  The claims file and a full copy of this REMAND must be made available to the examiner. 

Following a review of the Virtual claims files and the REMAND, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a (i) right shoulder disorder and/or (ii) right arm nerve disorder?  If so, please note the diagnosed disorder(s).

b)  Is it at least as likely as not that any (i) right shoulder disorder and/or (ii) right arm nerve disorder is related to the Veteran's active service?  The examiner should specifically consider the Veteran's in-service complaints of, or treatment for, the right shoulder and right arm, including, but not limited to those documented in the April 2003, March 2005, May 2005, and May 2006 service treatment records.  

c)  Is it at least as likely as not that the Veteran's service-connected (i) cervical spine disability and/or (ii) coronary artery disease with myocardial infarction caused or aggravated (permanently worsened) any right arm nerve disorder?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any right arm nerve disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including that of the prior May 2009 VA examination of record.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




